Petition for Writ of Mandamus Denied and Memorandum Opinion filed July 19,
2012.




                                          In The

                      Fourteenth Court of Appeals

                                    NO. 14-12-00551-CV



                          IN RE PRESTON CROFT, Relator


                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                        Trial Court Cause No. 09-DCV-170256
                                 434th District Court
                               Fort Bend County, Texas



                        MEMORANDUM OPINION

       On June 15, 2012, relator Preston Croft filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52. In the petition,
relator asked this court to compel the Honorable James Shoemake, presiding judge of the
434th Judicial District Court of Fort Bend County, to rule on his motion for summary
judgment and grant his motion to disqualify the real party in interest’s counsel.
       Mandamus is an extraordinary remedy that will issue only if (1) the trial court
clearly abused its discretion and (2) the party requesting mandamus relief has no
adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36
(Tex. 2004). Relator has not established that he is entitled to the extraordinary relief of a
writ of mandamus. See In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana
2008, orig. proceeding); In re Am. Media Consol., 121 S.W.3d 70, 72-73 (Tex. App.—
San Antonio 2003, orig. proceeding) (citing Zalta v. Tennant, 789 S.W.2d 432, 433 (Tex.
App.—Houston [1st Dist.] 1990, orig. proceeding)).

       Accordingly, we deny relator’s petition for writ of mandamus.



                                      PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                             2